DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, 4-13, 15-17, and 19 are pending in the application.
Drawings
The objections to the drawings has been removed.
Response to Arguments
Applicant’s arguments, see pg. 15-1, filed 6/15/2022, with respect to the rejection(s) of claim(s) 1 under 103 using Batur have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. 2011/0010023 (Kunzig et al.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5,8-9, 11-12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 10,793,142 (Nordbruch) and in light of US 20180186407 (Kim et al, hence Kim) and EP3333049 Al (Vovkushevsky et al., hence Vovkushevsky), and in light of. US 2011/0010023 (Kunzig et al., hence Kunzig). 
As for claim 1, Nordbruch teaches a vehicle control system comprising: one or more image sensors disposed on a vehicle to have a field of view of an outside the vehicle and configured to capture image data; ("it is provided that the vehicle detects its surroundings by sensors during the navigation, the navigation being additionally carried out based on the detected surroundings." Col. 8, lines 5-8)
and a controller configured to set a travelling route from an alighting infrastructure to a parking infrastructure based at least in part on processing of the image data, and control the vehicle stopped in the alighting infrastructure to travel along the travelling route and to be parked in the parking infrastructure wherein the alighting infrastructure is defined at previously stored alighting infrastructure information, (Controller is equivalent to processor here. Fig. 1, [105]. Vehicle moves based on map which has been sent it and avoids obstacles based on information from sensors: "it is provided that the processor is designed for ascertaining a route to the target position, which lies within the parking facility and extends through the portion, based on the digital map, the communication interface being designed for transmitting the ascertained route to the vehicle via the communication network."(Col. 5 lines 31-37) The previously stored alighting infrastructure information (Fig. 1, database 103. Also see Col. 9, lines 29-30.)
determine position coordinates of the vehicle [in] the alighting infrastructure based on a result of the processing of the image data and the alighting infrastructure information; {"A vehicle detects its surroundings with the aid of such a surroundings sensor system, the navigation being carried out, in particular, based on the detected surroundings. In this way, the vehicle may therefore detect obstacles, for example, and circumnavigate these obstacles. In this way, the vehicle may therefore detect, for example, with the aid of the surroundings sensor system, where the vehicle is located in the parking facility relative to the section or the further section of the digital map." Col. 8 lines 20-28)
extract position coordinates of the parking infrastructure based on previously stored parking infrastructure information "For this autonomous driving operation to the individual positions, it is provided according to one specific embodiment that sections from the digital map of the parking facility are sent or transmitted to the vehicle via the communication network, these sections corresponding to portions of the parking facility through which the vehicle is to drive during its autonomous driving operation to the individual positions." (Col. 5, lines 56-63)
set the travelling route using the position coordinates of the vehicle and the position coordinates of the parking infrastructure (Fig. 7. "FIG. 7 shows a parking facility 701. Parking facility 701 includes a drop-off position 703 at which a vehicle 705 was dropped off. Vehicle 705 is to autonomously drive or navigate to a target position 707. Target position 707 is represented symbolically by a star." Col. 10, lines 10-14. Also see Col. 10, lines 20-25.)
Nordbruch does not specifically teach a processor configured to process the image data captured by the image sensor. However, the use of a processor to process image data in vehicular vision is known in the art, as seen in Kim. Kim teaches a processor configured to process the image data captured by the image sensor (Fig. 1, 110) which the vehicle uses to help guide its movement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have used the vehicular vision system of Kim together with the autoparking system of Nordbruch.
Nordbruch does not teach where the controller is further configured to determine a stop type of the vehicle in the alighting infrastructure. However, Kim also teaches a stop type of the vehicle (Kim: "The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking." [0010])
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the system of Nordbruch together with the parking type distinction of Kim. The motivation would be to be able to park in a variety of parking geometries.
Neither Nordbruch nor Kim teach determin[ing] an initial behavior for a start of a stopped vehicle based on the stop type of the vehicle preparation for moving the vehicle after it has been parked. However, Vovkushevsky teaches determin[ing] an initial behavior for a start of a stopped vehicle based on the stop type of the vehicle. (Figure 1 shows a garage with vehicles parked both transversely and longitudinally. Vovkushevsky also mentions: "The method can also be used to maneuver the motor vehicle that is parked or parked in one of the parking spaces in the parking area out of the parking area again. If the driver needs the motor vehicle again, this can be maneuvered autonomously to the exit area with the aid of the driver assistance system."[0015].)
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the system of Nordbruch, as modified by Kim together with the parking system of Vovkushevsky. The motivation would be to be able not only to have the vehicle automatically parked, but also to get the vehicle back out to the user.
Nordbruch does not specifically teach wherein the alighting infrastructure information includes a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure, wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines; extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and the alighting infrastructure corresponding to the second component among distances resulting from processing the image data; and determine the position coordinates of the vehicle using the first distance and the second distance. However, Kunzig teaches wherein the alighting infrastructure information includes a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure (this would be the database of the markers [0156]. The layout of the markers has the markers grouped in rows [0164] where the markers can be spaced out equally along each row (Figs. 1B, 2), thus constructing grid lines, as shown in Figs. 2, 26.  The x-y location of each marker is in the database [0156]), wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines (system uses images from camera to determine orientation and location of field of view with respect to markers (Fig. 15)); extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and the alighting infrastructure corresponding to the second component among distances resulting from processing the image data (See process in Figs. 9, 10); and determine the position coordinates of the vehicle using the first distance and the second distance. (See process in Fig. 11, ending with (600) (Actual Position and Orientation)) See process in Fig. 11, ending with (600) (Actual Position and Orientation) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have added the vehicular localization system of Kunzig in to  the vehicular vision system of Kim.  The motivation would have been to improve localization of the vehicle.

As for claim 4, Nordbruch, as modified, also teaches wherein the alighting infrastructure information includes one or more reference coordinates indicating a position of a part of the alighting infrastructure, (Nordbruch: see Col. 7 lines 55-66 teaching the use of field markers inside parking complex for vehicle orientation).Also see Kunzig Figs. 1,2 teaching the same. ) wherein the controller is configured to: extract a first distance between the vehicle and the alighting infrastructure corresponding to a first direction and a second distance between the vehicle and the alighting infrastructure corresponding to a second direction perpendicular to the first direction among distances resulting from processing the image data; (See Kunzig, Figs. 17-19 for method to determine the vehicle’s x-y coordinates [0156] explains coordinates X, Y, Z, [0022]-[0029] indicates mathematical method of determining coordinates of the vehicle, which would indicate the above distances from infrastructure)  and determine coordinates spaced apart from the reference coordinates by the first distance and the second distance to be the position coordinates of the vehicle. (See above)
As for claim 5, Nordbruch, as modified, also teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, and a lateral part of the vehicle to have a respective field of view of a front side, a rear side, and a lateral side of the vehicle (Kim: "[0050] The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained therethrough to the ECU level.")
wherein the alighting infrastructure information includes a shape of the alighting infrastructure, (Nordbruch: Fig. 7. "FIG. 7 shows a parking facility 701. Parking facility 701 includes a drop-off position 703 at which a vehicle 705 was dropped off. Vehicle 705 is to autonomously drive or navigate to a target position 707. Target position 707 is represented symbolically by a star." Col. 10, lines 10-14. Also see Col. 10, lines 20-25)
wherein the controller is configured to: estimate a turning angle of the vehicle with respect to the alighting infrastructure using results of processing of a plurality of pieces of image data obtained by capturing at least one of a front area, a rear area, and a lateral area of the vehicle and the shape of the alighting infrastructure, (Kim: Fig. 3, where vehicle [10] needs to fit between the two vehicles by the curb and is approaching at an angle. [0050] for sensor location.)
determine the stop type of the vehicle to be one of a longitudinal stop, a traverse stop, and an oblique stop based on the turning angle. (Kim: "The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking." [0010])
As for claim 8, Nordbruch, as modified, teaches wherein the controller sets a local route based on a possibility of collision with an obstacle while driving the vehicle along the travelling route. (Kunzig: " The vehicle controller sends control signals to the automated vehicles causing them to stop, slow, or change direction if a collision with another vehicle is imminent."[0011])
As for claim 9, Nordbruch, as modified, also teaches wherein the controller stores exit infrastructure information about an exit infrastructure in advance, (Nordbruch: "it is provided that the at least one target position includes a drop-off position at which a driver of the vehicle may drop off his/her vehicle for an autonomous parking process, and/or a parking position at which the vehicle is to autonomously park, and/or includes a pick-up position at which a driver of the vehicle is to pick up his/her vehicle at the end of parking, the guide unit being designed for stopping and/or parking and/or unparking the vehicle at the corresponding positions."[Col 6. lines 19-27]) use of digital map to do so, Col. 5 lines 51-63. Storage of digital map, Col. 1, lines 51-52) wherein the controller is configured to: [in] response to completion of parking of the vehicle in the parking infrastructure, set an exit route from the parking infrastructure to the exit infrastructure; (maps are received in order to carry out getting out of the parking structure (see Col. 5 lines 51-63) and the messages are sent by wireless (communication interface 303 in Fig. 3 which looks to be wireless)) and control the vehicle parked in the parking infrastructure to exit along the exit route. (Col. 5 lines 51-63).
Nordbruch does not specifically state the use of an exit command signal. However, Vovkushevsky teaches wherein the controller is configured to: in response to completion of parking of the vehicle in the parking infrastructure, determine whether an exit command signal generated by a wireless communication terminal is received; ((driver assistance system together with the communication system acting wirelessly) "These communication units, which can also be referred to as beacons, can transmit and/ or receive data wirelessly. It can also be provided that the communication units can communicate with the driver assistance system of the motor vehicle." [0022])
in response to receiving the exit command signal, set an exit route from the parking infrastructure to the exit infrastructure; ("According to a further embodiment, a further travel route envelope is determined which leads from the parking space in which the motor vehicle is parked to an exit area of the parking area. "[0015])
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the system of Nordbruch, as modified by Kim together with the parking system of Vovkushevsky and the vision system of Kunzig. The motivation would be to be able not only to have the vehicle automatically parked, but also to get the vehicle back out to the user upon receipt of a signal.
As for claim 11, Nordbruch, as modified, teaches at least one non-image sensor disposed on the vehicle to have a field of sensing of an outside of the vehicle and configured to capture sensing data,(Nordbruch: "A surroundings sensor system is provided for the detection. A surroundings sensor system includes, for example, one or several surroundings sensors such as, for example: ultrasonic sensor, LIDAR sensor, video sensor, or radar sensor." Col 8 lines 15-19. Kim: (Fig.1, [0050] for list of sensors including LIDAR) wherein the processor is configured to process the sensing data captured by the non-image sensor; ("The Lidar processor 120 may be connected to a Lidar device which is a sensor, and the Lidar device may sense a front area, a rear area, and a side area of the vehicle. "[0051]) and the controller is configured to determine position coordinates of the vehicle and a stop type of the vehicle based on results of processing of the image data and the sensing data. (positioning by vehicle in autoparking [0062] Stop type of vehicle== depends on location and orientation of free parking spot, see Figs. 9b,9c.)
Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as modified by Nordbruch, modified by Vovkushevsky, and as further by Kunzig.
As for claim 12, Kim teaches a vehicle control system comprising: one or more image sensors disposed on a vehicle to have a field of view of an outside the vehicle and configured to capture image data; ("The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained therethrough to the ECU level. "[0050]), a smart parking assist system {SPAS) module configured to search a parking space existing around the vehicle and controlling a behavior of the vehicle such that the vehicle is parked in the parking space (Fig. 2, modules used for S20; "Referring to FIG. 1, an automatic parking system 1 may be implemented through connection among a processor level, an electrical control unit (ECU) level, and a controller level. Data sensed at the processor level may be transmitted to the ECU level, and the ECU level may control the controller level through the sensed data. "[0048]) and a domain control unit (DCU) configured to process the image data captured by the image sensor and control at least one driver assistance system provided
in the vehicle and including the SPAS module, and a domain control unit {DCU) configured to process the image data captured by the image sensor and control at least one driver assistance system provided in the vehicle and including the SPAS module, (ECU at top level for controlling everything.
Also: "An MCU level may include a sensor system 100, which may include a camera processor 110, a Lidar processor 120, a radar processor, and a GPS processor 140."[0049])
wherein the DCU is configured to: determine position coordinates and a stop type of the vehicle in an alighting infrastructure based on a result of processing of the image data (Fig.2, see examples in Figs. 9b, 9c)
Kim does not specifically discuss using previously stored infrastructure information. However, Nordbruch teaches wherein the alighting infrastructure is defined at previously stored alighting infrastructure information, ("it is provided that the processor is designed for ascertaining a route to the target position, which lies within the parking facility and extends through the portion, based on the digital map, the communication interface being designed for transmitting the ascertained route to the vehicle via the communication network."(Col. 5 lines 31-37) The previously stored alighting infrastructure information (Fig. 1, database 103. Also see Col. 9, lines 29-30.)
determin[ing] position coordinates in an alighting infrastructure based on a result of processing of the image data and the alighting infrastructure information; (previously stored digital map is sent to vehicle to use for orientation during auto-parking Col 5, lines 56-63, The previously stored alighting infrastructure information (Fig. 1, database 103. Also see Col. 9, lines 29-30.) Use of image data from sensors on vehicle: "it is provided that the vehicle detects its surroundings by sensors during the navigation, the navigation being additionally carried out based on the detected surroundings." Col 8, lines 5-9)
extract position coordinates of a parking infrastructure based on previously stored parking infrastructure information; (Fig. 1, database 103. Also see Col. 9, lines 29-30.) set a travelling route using the position coordinates of the vehicle and the position coordinates of the parking infrastructure;{ Col 5, lines 56-63).
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the autoparking system of Nordbruch using previously stored maps together with the autoparking methods of Kim. The motivation would be to avoid unnecessary calculations.
Kim teaches a stop type of the vehicle ("The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking." [0010]) Neither Kim nor Nordbruch specifically mention preparation for moving the vehicle after it has been parked. However, Vovkushevsky teaches determin[ing] an initial behavior for a start of a stopped vehicle based on the stop type of the vehicle. (Figure 1 shows a garage with vehicles parked both transversely and longitudinally. Vovkushevsky also mentions: "The method can also be used to maneuver the motor vehicle that is parked or parked in one of the parking spaces in the parking area out of the parking area again. If the driver needs the motor vehicle again, this can be maneuvered autonomously to the exit area with the aid of the driver assistance system."[0015].)
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the system of Kim as modified by Nordbruch together with the parking system of Vovkushevsky. The motivation would be to be able not only to have the vehicle automatically parked, but also to get the vehicle back out to the user.
Kim, as modified, does not specifically teach wherein the alighting infrastructure information includes a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure, wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines; extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and the alighting infrastructure corresponding to the second component among distances resulting from processing the image data; and determine the position coordinates of the vehicle using the first distance and the second distance. However, Kunzig teaches wherein the alighting infrastructure information includes a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure (this would be the database of the markers [0156]. The layout of the markers has the markers grouped in rows [0164] where the markers can be spaced out equally along each row (Figs. 1B, 2), thus constructing grid lines, as shown in Figs. 2, 26.  The x-y location of each marker is in the database [0156]), wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines (system uses images from camera to determine orientation and location of field of view with respect to markers (Fig. 15)); extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and the alighting infrastructure corresponding to the second component among distances resulting from processing the image data (See process in Figs. 9, 10); and determine the position coordinates of the vehicle using the first distance and the second distance. (See process in Fig. 11, ending with (600) (Actual Position and Orientation)) See process in Fig. 11, ending with (600) (Actual Position and Orientation)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have added the vehicular localization system of Kunzig in to  the vehicular vision system of Kim.  The motivation would have been to improve localization of the vehicle.
As for claim 15, As for claim 15 Kunzig also teaches wherein the alighting infrastructure information includes one or more reference coordinates indicating a position of a part of the alighting infrastructure, (Kunzig: ("The Position Marker Look-Up Table 31 (FIG. 7) is a database containing actual X, Y, and Z coordinates and rotational orientations that have been measured and recorded for all position markers at the time of the coordinate reference installation."[0156])
wherein the DCU is configured to: extract a first distance between the vehicle and the alighting infrastructure corresponding to a first direction and a second distance between the vehicle and the alighting infrastructure corresponding to a second direction perpendicular to the first direction among distances resulting from processing the image data; (Figs. 17 and 18 demonstrate the process by which the vehicle is localized according to x-y coordinates.)
and determine coordinates spaced apart from the reference coordinates by the first distance and the second distance to be the position coordinates of the vehicle. (see above).
As for claim 17, Kim also teaches further comprising at least one non-image sensor disposed on the vehicle to have a field of sensing of an outside of the vehicle and configured to capture sensing data (Fig.1, [0049]) wherein the controller is configured to determine position coordinates of the vehicle and a stop type of the vehicle based on results of processing of the image data and the sensing data. (Fig. 1 shows how all the sensor data flows together; stop type determined by location of parking spot; see Figs. 9b, 9c).

As for claim 16, Kim, as modified, also teaches wherein the alighting infrastructure information includes one or more reference coordinates indicating a position of a part of the alighting infrastructure, (see Kunzig Figs. 1,2 see Col. 7 lines 55-66 teaching the use of field markers inside parking complex for vehicle orientation) wherein the controller is configured to: extract a first distance between the vehicle and the alighting infrastructure corresponding to a first direction and a second distance between the vehicle and the alighting infrastructure corresponding to a second direction perpendicular to the first direction among distances resulting from processing the image data; ((See Kunzig, Figs. 17-19 for method to determine the vehicle’s x-y coordinates [0156] explains coordinates X, Y, Z, [0022]-[0029] indicates mathematical method of determining coordinates of the vehicle, which would indicate the above distances from infrastructure)  and determine coordinates spaced apart from the reference coordinates by the first distance and the second distance to be the position coordinates of the vehicle. (See above)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch, as modified by Kim and as by Vovkushevsky and as by Kunzig as applied to claim 1 above, and further in view of US Pub 2018/0095474 (Batur et-al, hence Batur.)
As for claim 2, Nordbruch, as modified, teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, and a lateral part of the vehicle to have a respective field of view of a front side, a rear side, and a lateral side of the vehicle, (Kim: "[0050] The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained therethrough to the ECU level.")
wherein the alighting infrastructure information includes a size and a shape of the alighting infrastructure (Nordbruch: Fig.7,also Col. 3 lines 7-11) and determin[ing] the stop type of the vehicle to
be one of a longitudinal stop, a traverse stop, and an oblique stop based on the turning angle. (Kim: "The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking." [00101] See Figs. 9b, 9c)
None of Nordbruch, Kim, Vovkushevsky or Kunzig specifically state estimat[ing] a plurality of coordinates using results of processing of a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle and the size and shape of the alighting infrastructure, However, Batur teaches wherein the alighting infrastructure information includes a size and a shape of the alighting infrastructure, ("The on-board computer 110 can also be capable of receiving parking lot map information 105 (e.g., via a wireless and/or internet connection at the vehicle). It is understood by ones of ordinary skill in the art that map data can be matched to location data in mapmatching functions. "[0016])
wherein the controller is configured to: estimate a plurality of coordinates using results of processing of a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle (Fig. 3A showing scan of sensor capturing data), respectively, and the size and shape of the alighting infrastructure, (Fig. 2B, step 216. Images processed [0020], used to determine location [0022]) and calculate center coordinates of the vehicle using the estimated plurality of coordinates and determine the calculated center coordinates to be the position coordinates of the vehicle. (determining location of vehicle based on what is seen in the images using end points of parking lines which have been identified) [0061])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the locating system of Batur together with the parking lot system of Nordbruch, as modified so far. The motivation would have been to include greater sensor circumspection.
Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in light of Nordbruch and in light of Vovkushevsky, and in view of Kunzig as applied to claim 12 above, and further in view of Batur.
As for claim 13, Kim, as modified, also teaches wherein the image sensor is provided in one or more units thereof on a front part, a rear part, a first lateral part, and a second lateral part of the vehicle to have a respective field of view of a front side, a rear side, a first lateral side, and a second lateral side of the vehicle, (Kim: "The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained therethrough to the ECU level. "[0050])
wherein the alighting infrastructure information includes a size and a shape of the alighting infrastructure, (Nordbruch: Fig.7,also Col. 3 lines 7-11).
Kim, as modified, does not specifically teach wherein the controller is configured to: estimate a plurality of coordinates using results of processing of a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle. However, Batur teaches wherein the controller is configured to: estimate a plurality of coordinates using results of processing of a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle, (Batur: Fig. 3A showing scan of sensor capturing data),respectively, and the size and shape of the alighting infrastructure, (Batur: Fig. 2B, step 216. Images processed [0020], used to determine location [0022]) and calculate center coordinates of the vehicle using the estimated plurality of coordinates and determine the calculated center coordinates to be the position coordinates of the vehicle. (Batur: determining location of vehicle based on what is seen in the images using end points of parking lines which have been identified) [0061])
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the system of Kim as modified by Nordbruch and by Vovkushevsky  and by Kunzig with the localization system of Batur. The motivation would be to be able to use already existing maps together with the multiple-sensor system of Batur for further efficiency.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in light of Nordbruch in view of Kim, in view of Vovkushevsky, and in view of Kunzig as applied to claim 1 above, and further in view of US Pub 2018/0246515 (Iwama et al, hence Iwama).
As for claim 6, Nordbruch, as modified, teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, [and] a [lateral] part, [to] have a respective field of view of a front side, a rear side, [and] a [lateral] side of the vehicle, (Kim: "The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained therethrough to the ECU level."[0050]) 
wherein the controller is configured to: calculate a plurality of coordinates using a plurality of distances resulting from processing a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle, respectively, and the plurality of grid lines; (Kim: sensors used to position and orient car; see above for list of sensor locations; Fig. 1, S40 in Fig2 only possible if coordinates of car have been calculated.)
calculate a turning angle of the vehicle with respect to the alighting infrastructure based on one of a first reference line virtually connecting first coordinates corresponding to the front area to second coordinates corresponding to the rear area and a second reference line virtually connecting third coordinates corresponding to a first lateral area and fourth coordinates corresponding to a second lateral area; (Kim:(inherent in the parking technique outlined. Kim shows measuring along both an X axis and a Y axis (Fig 3 XI, YI) to determine the parking space, but also shows a variety of parking spaces at different angles (Figs. 9b, 9c) into which the vehicle will park. Automatically parking the vehicle necessitates the vehicle being able to measure its position and displacement against that of the parking space. Also see Fig. 11 showing spaced distance. )
and determine the stop type of the vehicle to be one of a longitudinal stop, a traverse stop, and an oblique stop based on the turning angle of the vehicle. (Kim: All three types of stops shown in Figs. 9b, 9c. “ … determine at least two parking types available at a current position of the subject vehicle in the range allowing generation of a moving path and provide moving path ranges for the at least two parking types based on a moving path estimated for each parking type, a length of the subject vehicle, a width of the subject vehicle, and a rotation angle of the subject vehicle ...”[0010])
Kim does not specifically teach sensors on both lateral sides of the vehicle. However, Iwama teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, a first lateral part, and a second lateral side of the vehicle to have a respective field of view of a front side, a rear side, a first lateral side, and a second lateral side of the vehicle, (Fig 9B, 102-105)
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have added another lateral sensor, as taught by Iwama, to the sensors in Kim. The motivation would be to avoid a lateral blind spot on one side of the vehicle.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over in light of Kim in view of Nordbruch, in view of Vovkushevsky, and in view of Kunzig as applied to claim 12 above, and further in view of Iwama. 
As for claim 16, Kim, as modified, teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, [and] a [lateral] part, [to] have a respective field of view of a front side, a rear side, [and] a [lateral] side of the vehicle, (Kim: "The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained therethrough to the ECU level."[0050]) 
wherein the DCU is configured to: calculate a plurality of coordinates using a plurality of distances resulting from processing a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle, respectively, and the plurality of grid lines; (Kim: sensors used to position and orient car; see above for list of sensor locations; Fig. 1, S40 in Fig 2 only possible if coordinates of car have been calculated.)
calculate a turning angle of the vehicle with respect to the alighting infrastructure based on one of a first reference line virtually connecting first coordinates corresponding to the front area to second coordinates corresponding to the rear area and a second reference line virtually connecting third coordinates corresponding to a first lateral area and fourth coordinates corresponding to a second lateral area; (Kim:(inherent in the parking technique outlined. Kim shows measuring along both an X axis and a Y axis (Fig 3 XI, YI) to determine the parking space, but also shows a variety of parking spaces at different angles (Figs. 9b, 9c) into which the vehicle will park. Automatically parking the vehicle necessitates the vehicle being able to measure its position and displacement against that of the parking space. Also see Fig. 11 showing spaced distance. )
and determine the stop type of the vehicle to be one of a longitudinal stop, a travers stop, and an oblique stop based on the turning angle of the vehicle. (Kim: All three types of stops shown in Figs. 9b, 9c. “ … determine at least two parking types available at a current position of the subject vehicle in the range allowing generation of a moving path and provide moving path ranges for the at least two parking types based on a moving path estimated for each parking type, a length of the subject vehicle, a width of the subject vehicle, and a rotation angle of the subject vehicle ...”[0010])
Kim does not specifically teach sensors on both lateral sides of the vehicle. However, Iwama teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, a first lateral part, and a second lateral side of the vehicle to have a respective field of view of a front side, a rear side, a first lateral side, and a second lateral side of the vehicle, (Fig 9B, 102-105)
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have added another lateral sensor, as taught by Iwama, to the sensors in Kim. The motivation would be to avoid a lateral blind spot on one side of the vehicle.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch, as modified by Kim and Vovkushevsky as applied to claim 1 above, and further in view of DE102015201204Al(Mielenz).
As for claim 7, Nordbruch as modified, does not specifically mention obtaining instructions from a wireless communication terminal. However, Mielenz teaches wherein the controller controls the vehicle to travel along the travelling route in response to receiving a travel command signal from a wireless communication terminal. ("The central control unit is designed to transmit information to the vehicle, for example via a wireless data connection, so that the vehicle can be guided autonomously along a trajectory based on the information within the parking space, for example from the transfer zone to the assigned parking space or from the parking space to the pickup area." [0024])
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the system of Nordbruch together with the central control system of Mielenz. The motivation would be to centralize the data concerning all the vehicles and provide other group services.
As for claim 10, Nordbruch, as modified, does not specifically mention side boundaries for collision avoidance.
However, Mielenz teaches wherein the controller is configured to: set a plurality of collision prevention boundary lines spaced apart from the travelling route by a predetermined safety distance in a width direction of the travelling route; (Fig 1, [46] and dotted lines on either side) and control a behavior of the vehicle to prevent the vehicle travelling along the travelling from departing from the plurality of collision prevention boundary lines. ("Deviations from the target trajectory 40 ... are recognized by the environment sensors 30. Corresponding information is transmitted to a central control unit 15 of the parking space 20 and can be processed from there. Corresponding correction instructions are transmitted to the autonomously driving vehicle 10, for example wirelessly, and the trajectory can be corrected accordingly. This ensures that the vehicle 10 reaches the parking space 24 without a collision."[0042])
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the system of Nordbruch, as modified, together with the tracking systems of Mielenz. The motivation would be to avoid deviations from the route during autoparking.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Batur in light of Nordbruch, in light of Kim, in light of Vovkushevsky, and in light of Kunzig.
As for claim 19, Batur teaches a vehicle control method (abstract) comprising: capturing image data using one or more image sensor disposed on a vehicle to have a field of view of an outside of the vehicle;{ Fig. 3A) processing the image data captured by the image sensor (Figs. 3E, 4F); and setting a travelling route from an alighting infrastructure to a parking infrastructure based at least in part on processing of the image data, and controlling the vehicle stopped in the alighting infrastructure to travel along the travelling route and to be parked in the parking infrastructure, (Batur: Fig 2A; " ... if outside of parking lot 202, can autonomously navigate to the entrance of parking lot 202 and then initiate the autonomous parking procedure. Once the autonomous parking procedure is initiated, vehicle 204 can begin autonomously moving through parking lot 202 to identify an empty parking space (e.g., parking space 208), and can autonomously park in that empty parking space.") wherein the controlling of the vehicle to be parked in the parking infrastructure includes: determining position coordinates [of] the vehicle in the alighting infrastructure based on a result of processing of the image data and previously stored alighting infrastructure information; (Batur: Positioning coordinates of vehicle determined [0062]-[0064] "Further, in some examples, the map of the parking lot can be a predetermined map of the parking lot." [0022]) extracting position coordinates of the parking infrastructure based on previously stored parking infrastructure; (Batur: "It is understood by ones of ordinary skill in the art that map data can be matched to location data in mapmatching functions. "[0016]) setting the travelling route using the position coordinates of the vehicle and the position coordinates of the parking infrastructure. (Batur: "Once the autonomous parking procedure is
initiated, vehicle 204 can begin autonomously moving through parking lot 202 to identify an empty parking space (e.g., parking space 208), and can autonomously park in that empty parking space."[0019].)
Batur does not specifically teach wherein the alighting infrastructure is defined at previously stored alighting infrastructure information. However, Nordbruch teaches wherein the alighting infrastructure is defined at previously stored alighting infrastructure information (Nordbruch: Fig. 7 shows alighting point; digital map is within the dotted lines; storage of digital map Col. 9, lines 28-29; transmission to digital map to vehicle Col 10 lines 20-25).
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the parking system of Batur together with the incorporation of a drop-off location from the parking system of Nordbruch. The motivation would be to provide a completely defined autonomous valet service from end-to-end. 
Batur does not specifically teach stop types. However, Kim teaches the use of stop types (Fig. 9B, 9C; "The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking."[0011]).
It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the parking system of Batur together with the parking type distinction of Kim. The motivation would be to be able to park in a variety of parking geometries.
 Neither Batur nor Kim teach preparation for moving the vehicle after it has been parked. However, Vovkushevsky teaches determin[ing] an initial behavior for a start of a stopped vehicle based on the stop type of the vehicle. (Figure 1 shows a garage with vehicles parked both transversely and longitudinally. Vovkushevsky also mentions: "The method can also be used to maneuver the motor vehicle that is parked or parked in one of the parking spaces in the parking area out of the parking area again. If the driver needs the motor vehicle again, this can be maneuvered autonomously to the exit area with the aid of the driver assistance system."[0015].)
Batur does not specifically teach wherein the alighting infrastructure information includes a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure, wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines; extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and the alighting infrastructure corresponding to the second component among distances resulting from processing the image data; and determine the position coordinates of the vehicle using the first distance and the second distance. However, Kunzig teaches wherein the alighting infrastructure information includes a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure (this would be the database of the markers [0156]. The layout of the markers has the markers grouped in rows [0164] where the markers can be spaced out equally along each row (Figs. 1B, 2), thus constructing grid lines, as shown in Figs. 2, 26.  The x-y location of each marker is in the database [0156]), wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines (system uses images from camera to determine orientation and location of field of view with respect to markers (Fig. 15)); extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and the alighting infrastructure corresponding to the second component among distances resulting from processing the image data (See process in Figs. 9, 10); and determine the position coordinates of the vehicle using the first distance and the second distance. (See process in Fig. 11, ending with (600) (Actual Position and Orientation)) See process in Fig. 11, ending with (600) (Actual Position and Orientation) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have added the vehicular localization system of Kunzig in to  the vehicular vision system of Kim.  The motivation would have been to improve localization of the vehicle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661